                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSPPI
                            WESTERN DIVISION


STEPHANIE S. KNOTH                                            PLAINTIFF


V.                            CIVIL ACTION NO. 5:18-CV-49 DCB-MTP


APOLLO ENDOSURGERY US, INC., ET AL.                          DEFENDANT


                     MEMORANDUM OPINION AND ORDER
     This matter is before the Court upon Defendant Apollo

Endosurgery US., Inc, (“Apollo”)’s Motion to Dismiss (Doc. 46);

Plaintiff Stephanie S. Knoth (“Knoth”)’s Response (Doc. 51) and

Defendant Apollo’s Reply (Doc. 55). Having considered the

motion, the responses, and applicable statutory and case law,

and being otherwise fully informed in the premises, the Court

GRANTS in part and DENIES in part Apollo’s Motion to Dismiss

(Doc. 46).

                                    Background
     This is a medical malpractice and products liability dispute,

arising from the implant of the Orbera gastric balloon. The Court

incorporates   in    this   Order   the   lengthy   description   of   the

background and underlying facts in this action, discussed in its

previous Order (Doc. 29).



                                      1
     On May 4, 2018, Knoth, representing herself pro se, filed

this lawsuit against Apollo and other defendants. Doc. 1. As to

Apollo, the Complaint makes standard product liability allegations

about Knoth’s implant, specifically, that the Orbera balloon was

unsafe and defective. Id. at ¶ 31-32. Apollo moved to dismiss the

case on the basis that Knoth’s claims were preempted under 21

U.S.C. § 360k(a), the Medical Device Amendments Act of 1976. “As

provided by § 360k(a), Congress expressly preempted any state tort

law ‘requirement’ for a device that differs from its federal

requirements.” Doc. 47, p. 3.

     Express preemption is an indication of Congress’s intention

to supersede state law. As such, if Apollo’s state law claims are

preempted by §360k, this court must dismiss the state law claims

as being superseded by the Medical Device Amendments Act (“MDA”)

which establishes a system to regulate medical devices. Preemption

in this field is especially onerous, as “there is no private right

of action to recover damages or other relief under the MDA.” See

Blanchard v. Collagen Corp., 909 F.Supp 427, 431 (E.D. La. 1995).

Therefore, the only remedy available to plaintiffs is through

“traditional state powers, namely, tort compensation and health

and safety.” Id.

     Apollo also relies on the United States Supreme Court’s

decision in Riegel v. Medtronic, Inc., 552 U.S. 312 (2008)(holding


                                2
that   the   FDA   pre-market   approval        process   established   federal

requirements and the patient’s New York common-law claims of

negligence,    strict    liability,       and     implied   warranty    against

manufacturer were preempted). Apollo cites Riegel as controlling

authority because the FDA approved the Orbera balloon as a Class

III medical device after the product went through the pre-market

approval process. Doc. 47, p. 3.

       In October 2018, Knoth retained counsel and sought leave to

amend her Complaint to plead state-law claims that “parallel”

federal law, agreeing that her original state-law claims were

preempted. See Docs. 11, 23. This Court granted her leave to amend

the Complaint, and she did so. See Docs. 29, 30. Now, Apollo moves

to dismiss Knoth’s claims against it, pursuant to FED. R. CIV. P.

12(b)(6). Doc. 46, p. 1.

                                    Standard
       Rule 12(b)(6) affords a defendant the opportunity to test

the legal sufficiency of the complaint, i.e., whether the

plaintiff pleads a legal claim for which relief can be sought.

See Electrostim Medical Services, Inc. v. Health Care Service

Corp., 614 Fed.Appx. 731, 736 (5th Cir. 2015). To survive a

motion to dismiss, the plaintiff’s claim for relief must be

plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550, U.S. 544, 570


                                      3
(2007)). The plausibility standard requires that the complaint’s

factual allegations “be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555. If there is

“any evidence in the record from any source from which a

reasonable inference in the [nonmoving party’s] favor may be

drawn, the moving party simply cannot obtain a summary

judgment…”. Celotex Corp. v. Catrett, 477 U.S. 317, n.2

(1986)(citing In re Japanese Electronic Products Antitrust

Litigation, 723 F.2d 238, 258 (3rd Cir. 1983)).

                              Discussion
1. Pre-Market Approval & Post-Approval Conditions for Class III
Devices


     The federal Medical Device Amendments of 1976 (“MDA”)

imposed a “regime of detailed federal oversight,” over the

market for medical devices. See Riegel v. Medtronic, Inc., 522

U.S. 312, 316 (2008). Congress entered the field of medical

device regulation in order to intentionally sweep back state

obligations in favor of uniform federal regulation. See id. To

do so, the MDA utilized a two-pronged approach: (1) imposing an

“intricate regulatory scheme to increase oversight and promote

uniformity at the federal level,” and (2) eliminating

interference by state enforcement agencies through an express




                                4
preemption clause, 21 U.S.C. §360k. See Raab v. Smith & Nephew,

Inc., 150 F.Supp.3d 671, 682 (S.D. W.Va. 2015).

     The degree to which the FDA regulates a medical device

depends on the level of classification of the device. The higher

the classification the more stringent the regulations. Class III

devices are the most highly regulated because the devices are

used in supporting or sustaining human life, are substantially

important in preventing the impairment of human health, or the

devices present an unreasonable risk of illness or injury. See

21 U.S.C. §360(a)(1)(C); Riegel 552 U.S. at 317. Because of

this, Class III devices are subjected to extensive regulation

before being introduced into the market; specifically, these

devices are required to go through a strenuous pre-market

approval (“PMA”) process to “provide reasonable assurance of

their safety and effectiveness.” Riegel 552 U.S. at 317. Once a

medical device successfully obtains PMA, the MDA “forbids the

manufacturer to make, without FDA permission, changes in design

specifications, manufacturing process, labelling, or any other

attribute, that would affect safety or effectiveness.” Id. at

319(citing 21 U.S.C. §360e(d)(6)(A)(i)).

     In addition to device specific regulations, Class III

devices are also subject to Current Good Manufacturing Practices

(“CGMPs”). See Bass v. Stryker Corp., 669 F.3d 501, 511–512 (5th


                                5
Cir. 2012)(citing In re Medtronic, Inc. v. Sprint Fidelis Leads

Products Liability Litigation, 623 F.3d 1200, 1206 (8th Cir.

2010)). The FDA has described CGMPs as “an umbrella quality

system” providing “general objectives” for all device

manufactures. See In re Medtronic, Inc., 623 F.3d at 1206. The

requirements are applicable to “any finished device, as defined

in this part, intended for human use.” Rabb, 150 F.Supp.3d at

684 (citing 21 C.F.R. §820.1(a)(2)). The Seventh Circuit

articulated the binding nature of CGMPs in its decision in

Bausch v. Stryker Corp.;

          “… federal law is clear: for manufacturers of Class
          III medical devices, the Quality System Regulations
          and Current Good Manufacturing Practices adopted by
          the FDA under its delegated regulatory authority are
          legally binding requirements ‘under this chapter.’ 21
          C.F.R. § 820.1. ‘The failure to comply with any
          applicable provision in this part [of the regulations]
          renders a device adulterated under section 501(h) of
          the act. Such a device, as well as any person
          responsible for the failure to comply, is subject to
          regulatory action.’ 21 C.F.R. § 820.1(c).”
630 F.3d 546, 555 (7th Cir. 2010); see also, Howard v. Sulzer

Orthopedics, 382 Fed.Appx. 436, 440 (6th Cir. 2010)(finding no

legal basis to distinguish between general requirements and

device-specific requirements). But see, In re Medtronic, 623

F.3d at 1207 (rejecting claims based on violations of Current

Good Manufacturing Practices).




                                 6
     It should be noted that in order for a plaintiff to bring a

claim against the manufacturer there is no requirement that the

FDA instigate an enforcement action or make a “formal” finding

that the manufacturer is in violation of federal requirements.

See Hughes v. Boston Scientific Corp., 631 F.3d 762, 772–773

(5th Cir. 2011).

     After PMA (pre-market approval), manufacturers of Class III

devices must comply with a variety of post-approval conditions.

See Hughes 631 F.3d at 765(citing 21 U.S.C. §§360c-360j; 21

C.F.R. §§ 814.80, 814.82). If the manufacturer fails to comply

with the these conditions, the FDA may withdraw PMA. See id.

The FDA can also impose other remedies such as “additional

warnings or corrective labeling.” Id.

     The PMA process and post-approval regulations are one

factor in the MDA’s coverage of the medical devices field. For a

holistic view of this highly regulated area, the Court next

looks to the MDA’s pre-emption of state law claims.

2. Pre-Emption Under the MDA and Parallel State Law Claims
  Section 360k of the MDA contains an express preemption

provision that states:

     “no State… may establish or continue in effect with respect
     to a device intended for human use any requirement (1)
     which is different from, or in addition to, any requirement
     applicable under this chapter to the device, and (2) which
     relates to the safety or effectiveness of the device or to

                                7
       any other matter included in a requirement applicable to
       the device under this chapter.”
21 U.S.C. §360k(a).

       A two-pronged test determines whether Section 360k

expressly preempts a state law claim: (1) whether the federal

government has established requirements applicable to the

medical device, and (2) if so, whether the state law claim would

impose requirements that are “different from or in addition to”

the federal requirements. See Riegel, 552 U.S. at 321–322. The

first prong is satisfied when a Class III device has undergone

the pre-market approval (“PMA”) process. See Bass, 669 F.3d at

507.

       The second prong permits a State to provide a remedy for

damages for claims premised on a violation of FDA regulations or

CGMPs, as long as the claim parallels the federal regulations.

See Bass, 669 F.3d at 509. The parallel claims doctrine allows

plaintiffs to employ state tort law as a “mechanism for

enforcing federal requirements.” See Raab, 150 F.Supp.3d at 686.

In Medtronic, Inc. v. Lohr, the Supreme Court rejected the idea

that Congress intended to preclude all common-law causes of

action by enacting §360k. 518 U.S. 470, 487 (1996). Such a

restriction would effectively remove “all means of judicial

recourse for those injured by illegal conduct.” Id. As the

Supreme Court wrote in Lohr, “Medtronic’s construction of §360k

                                  8
would therefore have the perverse effect of granting complete

immunity from design defect liability to an entire industry

that, in the judgment of Congress, needed more stringent

regulation…” Id.

  The Fifth Circuit has held that the PMA process “preempts

state tort causes of action to the extent that they relate to

safety, effectiveness, or other MDA requirements.” Gomez v. St.

Jude Medical Diag. Div. Inc., 442 F.3d 919, 929 (5th Cir. 2006).

To avoid preemption, the general assertions of a state law cause

of action cannot “threaten the federal PMA process

requirements.” See id. at 929–930. However, in cases where a

manufacturer is not protected from state tort liability by §360k

preemption, the claims are based on violation of applicable

federal requirements. See Williams v. Ciba Vision Corp., 100

F.Supp 3d 585, 590 (S.D. Miss. 2015)(citing Hughes, 631 F.3d at

767)).

     After the issue of express preemption has been addressed,

courts often look to the issue of implied preemption, but

inasmuch as the Defendant has not addressed this issue, the

Court is not inclined to do so.

     Applying Riegel’s two-pronged test to Knoth’s claim, we

first consider whether the FDA has established requirements

applicable to the Orbera gastric balloon. Any Class III device

                                  9
that has received PMA by the FDA satisfies the first prong of

the test. See Bass, 669 F.3d at 507. As evidenced by the

complaint, the Orbera gastric balloon is a Class III device that

has received PMA and therefore the first prong is satisfied. To

satisfy the second prong, we must ask whether state law at issue

parallels the federal requirement or if it creates a requirement

that is “different from or in addition to a federal

requirement.” 21 U.S.C. §360k. Thus, we consider below the

elements of Knoth’s state-law claims to determine whether they

are parallel to the federal requirements.

  Mississippi Products Liability Act

     Knoth brings suit under The Mississippi Products Liability

Act (“MPLA”) and Mississippi common law. The MPLA applies “in

any action for damages caused by a product.” Miss. Code. Ann.

§11-1-63. The Defendant argues that the MPLA subsumes five of

the Plaintiff’s claims and that they should be dismissed

inasmuch as the MPLA is the exclusive remedy for a products

liability claim: (1) Breach of Implied Warranty, (2) Unjust

Enrichment, (3) Lack of Informed Consent, (4) violations of the

Mississippi Deceptive Trade Practices Act, and (5) Negligent

Training and Proctoring & Negligent Certification.

     The legislature enacted the MPLA in 1993. At that time, it

was unclear as to what extent the MPLA supplanted pre-existing

                               10
products liability causes of action. See Mississippi Law of

Torts §15:3(“MLT”). However, in 2014, the legislature amended

the MLPA to include “designers” as entities to whom or to which

the MLPA applies. The amendment also added “negligence” as a

common law action subsumed by the MLPA. See MLT §15:3. As

amended, the MPLA applies to “any action for damages caused by a

product, including, but not limited to, any action based on a

theory of strict liability in tort, negligence or breach of

implied warranty, except for commercial damage to the product

itself.” Miss. Code Ann. §11-1-63. The MPLA recognizes three

traditional categories of product defects: (1) design defects,

(2) warnings/instructions defects, and (3) manufacturing

defects. See MLT § 15:3.

     There have been recent clarifications as to the MPLA’s

relationship to state common law claims. Prior to 2014, the

issue was unsettled, with the Mississippi Supreme Court

indicating that the MPLA supplemented rather than supplanted

implied warranty actions. See MLT §15:3(citing Bennett v.

Madakasira, 821 So.2d 794, 808 (Miss. 2002)(holding that the

MPLA does not preclude a plaintiff from proceeding under a

breach of implied warranty theory in a products liability

case)(emphasis added)).    However, the 2014 amendments and the

Mississippi Supreme Court’s decision in Elliot v. El Paso Corp.



                                 11
have clarified the state’s approach to these issues. 181 So.3d

263 (Miss. 2015). In Elliot the Mississippi Supreme Court wrote,

             “In interpreting and applying the MPLA, we have
             explained that ‘the MPLA provides the exclusive
             remedy’ for products-liability claims, and ‘since [the
             enactment of the MPLA], products-liability claims have
             been specifically governed by statute, and a claimant,
             in presenting his case, must pay close attention to
             the elements of the cause of action and the liability
             limitations enumerated in the statute.’ In other
             words, the MLPA has abrogated products-liability
             claims based on strict-liability or negligence
             theories, and the MPLA now provides the roadmap for
             such claims.”
Id. at 268. The court also noted that a case involving a product

defect — even a claim for breach of implied warranty — would be

subsumed by the MPLA. Id. at n.24.

Common Law Claims
     Defendants argue in their Motion that the MPLA subsumes

Knoth’s common law claims and those claims must be dismissed.

The MPLA, which applies “in any action for damages caused by a

product, including, but not limited to, any action based on a

theory of strict liability in tort, negligence, or breach of

implied warranty, except for commercial damage to the product

itself,” provides, in relevant part:

     “The manufacturer, designer or seller of the product shall
     not be liable if the claimant does not prove by the
     preponderance of the evidence that at the time the product
     left the control of the manufacturer, designer or seller:
        i.        (1) The product was defective because it deviated
                  in a material way from the manufacturer’s or

                                  12
               designer’s specifications or from otherwise
               identical units manufactured to the same
               manufacturing specifications, or (2) The product
               was defective because it failed to contain
               adequate warnings or instructions, or (3) The
               product was designed in a defective manner, or
               (4) The product breached an express warranty or
               failed to conform to other express factual
               representations upon which the claimant
               justifiably relied in electing to use the
               product; and
       ii.     The defective condition rendered the product
               unreasonably dangerous to the user or consumer;
               and
      iii.     The defective and unreasonably dangerous
               condition of the product proximately caused the
               damages for which recovery is sought.”
Miss. Code Ann §11-1-63(a).
     The fact that the MPLA provides the exclusive remedy for

suits against a manufacturer, does not mean that common law

negligence or breach of implied warranty claims are disallowed.

See Young v. Bristol-Myers Squibb Co., No. 4:16-cv-00108-DMB-

JMV, 2017 WL 706320, *3 (N.D. Miss. Feb. 22, 2017). Instead,

they must be evaluated under the framework of the MPLA. Id.

However, as the court in Young wrote:

          “Practically, where a common law claim is subsumed by
          the MPLA and is brought alongside products liability
          claims based on the same theory of recovery, the
          proper course is to dismiss the common law claim to
          the extent it is duplicative of the parallel products
          liability counts. To the extent a subsumed common law
          count is asserted ‘as an independent tort claim
          outside the scope of the MPLA,’ the count must be
          dismissed for failure to state a claim.”



                               13
Id. at *4. Therefore, within that framework, this court will

look to the common law claims that the Defendant argues are

subsumed by the MPLA.

Count Five – Implied Warranty

     Claims for breach of implied warranty are subsumed by the

MPLA. Miss. Code Ann. §11-1-63; see also, Elliot, 181 So.3d 263

at n.24; Arnoult v. CL Medical SARL, No. 1:14-cv-271-KS-MTP,

2015 WL 5554301, *3 (S.D. Miss. Sept. 21, 2015)(writing that the

MPLA “specifically provides that it governs claims for breach of

an implied warranty arising from damage caused by a product.”)

     Knoth claims that “Apollo impliedly warranted the product

to be of merchantable quality, safe, and fit for such use.

Apollo also impliedly warranted that the product was adequately

tested.” Amend. Compl. ¶ 126 [ECF No. 30]. Plaintiff alleges

that Apollo “withheld and concealed information about the

substantial risks of serious injury or death associated with use

of the device.” Id. at ¶ 127(a). To the extent these common law

claims are duplicative of Knoth’s product liability claims, the

common law claims must be dismissed. The Court grants Apollo’s

Motion to Dismiss Count Five insofar as it is asserted as an

independent tort claim outside the scope of the MPLA.




                                14
Count Six – Unjust Enrichment

     The common law claim of unjust enrichment is subsumed by

the MPLA. Miss. Code Ann. §11-1-63. Knoth alleges that it is

unjust for Apollo to retain the payment made by Knoth for the

gastric balloon as the plaintiff did not receive a safe and

effective product for weight-loss purposes. See Amend. Compl. ¶¶

135-136 [ECF No. 30]. Accordingly, as this claim is asserted as

an “independent tort” outside the scope of the MPLA, it is

dismissed for failure to state a claim.

Count Seven – Lack of Informed Consent

     Lack of informed consent is subsumed by the MPLA. Miss.

Code. Ann. §11-1-63. Knoth alleges that Apollo owed a fiduciary

duty to the Plaintiff to “provide and disclose all information

material to her care and treatment… all issues with the Orbera

gastric balloon system and the substantial risk of serious

injury or death associated with the device.” Amend. Compl. ¶

138. [ECF No. 30]. Accordingly, to the extent that the claim is

subsumed by the product liability failure to warn claim, Count

Seven will be dismissed as duplicative. To the extent Count

Seven attempts to impose liability on other grounds, it will be

dismissed for failure to state a claim.




                                15
Count Ten – Negligent Training and Proctoring & Negligent
Certification
     In a products liability action, “a negligence claim

alleging failure to warn, train, educate, or draft a warning

plan… is a claim based upon products liability, and such a claim

must be analyzed under the MPLA.” Elliot, 181 So.3d at 269.

Here, the plaintiff alleges that Apollo did not “proctor and/or

properly instruct Plaintiff’s surgeons and attending staff as to

the safe use of its device nor how to detect complications which

its said device causes and is known to cause.” Amend. Compl. ¶

157 [ECF No. 30]. To the extent that Count Ten makes a common-

law negligence claim based on the failure to train or certify,

it will be dismissed as duplicative. To the extent that Count

Ten attempts to impose liability on other grounds, it will be

dismissed for failure to state a claim.

Count Eight – Mississippi Deceptive Trade Practice Act

     The Plaintiff’s allegation that Apollo violated the

Mississippi Deceptive Trade Practice Act is not a claim under

the MPLA. However, it must be dismissed as the Plaintiff has

failed to attempt to resolve the case through an informal

dispute settlement program approved by the Mississippi Attorney

General, as required under Miss. Code Ann. §75-24-15(2). As the

Plaintiff has not made any allegation that she attempted to

resolve the claim through any means other than this lawsuit, her

                               16
claim must be dismissed as a matter of law. See Wilson v. New

Palace Casino, L.L.C., No. 1:11-cv-447-HSO-JMR, 2013 WL 870350,

*12 (S.D. Miss. March 7. 2013).

     Having considered the claims that are subsumed or dismissed

because of the MPLA, or for failure to attempt to resolve the

case through an informal dispute settlement, the court turns to

the remaining state-law claims to determine whether they are

preempted by 21 U.S.C. §360k.

3. Parallel Claims in the Context of Rule 12(b)(6)
  Reigel, Lohr, and Buckman provide a framework for preemption

analysis. See Waltenburg v. St. Jude Medical, Inc., 33 F.Supp.3d

818, 827 (W.D. Ky. 2014). However, despite the framework, lower

courts have struggled to resolve the understandably thorny issue

of the degree of particularity required to establish a parallel

claim. See id. at 825. The disparity in resolving this issue is

apparent when comparing the decisions reached by the Seventh

Circuit in Bausch and the Eleventh Circuit in Wolicki-Gables v.

Arrow Intern, Inc., 634 F.3d 1296 (11th Cir. 2011). See Raab,

150 F. Supp.3d at 691.

     The Seventh Circuit reversed the lower court’s decision to

dismiss a parallel claim for failing to plead with sufficient

particularity. See Bausch, 630 F.3d at 560. The Seventh Circuit

held that failure to identify the precise defect or the specific


                                  17
federal regulatory requirements that the Defendant violated does

not support a Rule 12(b)(6) dismissal. See id. The Bausch court

highlighted the burden that Class III confidentiality has on

plaintiffs, and the bar it would impose on filing successful

parallel claims, i.e. plaintiffs not having access to necessary

documents and information critical to their claims because the

material is deemed confidential. See id. at 560–561.

     The Eleventh Circuit requires an enhanced level of

pleading. The Wolicki-Gables panel opined, “Plaintiffs cannot

simply incant the magic words ‘[defendants] violated FDA

regulations' in order to avoid preemption.” See 634 F.3d at

1301. Parallel claims must be specifically stated in the initial

pleadings and a plaintiff must allege that the “defendant

violated a particular federal specification referring to the

device at issue.” See id. “To properly allege parallel claims,

the complaint must set forth facts pointing to specific PMA

requirements that have been violated.” Id.

  The Fifth Circuit falls in the middle of these two extremes.

In Bass, the court wrote:

     “Although the circuits are not in complete agreement as to
     what constitutes a sufficient pleading ... [t]he key
     distinction between complaints that are sufficient to
     withstand a motion to dismiss and those that are not is ...
     the existence of a manufacturing defect caused by a
     violation of federal regulations and allegations connecting



                               18
     a defect in the manufacture of the specific device to that
     plaintiff's specific injury.”
See 669 F.3d at 511–512. The court in Bass agreed with Bausch’s

reasoning regarding the confidentiality of medical devices. As

the Court wrote, “asking the plaintiff to make more specific

allegations than those found in Bass’s complaint may make

pleading a parallel claim regarding defective manufacturing

nearly impossible.” Id. at 511.

     The Fifth Circuit has held that the pleading standard for a

Class III medical device claim alleging a violation of federal

law is the same as the plausibility standard of Twombly. See id.

at 509. There is no heightened standard to plead a parallel

claim for a violation of federal regulations over medical

devices, unlike, as an example, the requirements to sustain a

plea for fraud.

     The Fifth Circuit has determined that a plaintiff who

pleads a violation of Current Good Manufacturing Practices — a

significantly more general requirement — may succeed. See id. at

512. Other Circuits require a plaintiff to plead violations of

PMAs, specific to the device in question. See id. at 512. As

previously stated, the issue with this requirement is that a

Plaintiff will be unable to access, or have extreme difficulty

accessing, confidential PMAs prior to discovery, making a

sufficient pleading almost impossible. See id. at 511. It is

                                  19
with these considerations that the Fifth Circuit determined that

a claim which alleges the Defendant violated CGMPs, is

sufficient.

     Apollo relies on the stringent standard set by Wolicki-

Gables to support its argument that Knoth failed to plead with

specific particularity. See e.g., 634 F.3d 1296 (11th Cir.

2011). However, the court in Bass clearly rejected that strict

line of reasoning when it overturned the District Court’s

dismissal, which was predicated on the fact that Bass had only

alleged violations of CGMPs and not device specific violations.

See 669 F.3d at 512. The court in Wolicki-Gables requires devise

specific violations. As justification for this Court to dismiss

Knoth’s claim, Apollo cannot rely upon a standard which the

Fifth Circuit has rejected.

Whether Knoth Satisfactorily Plead Parallel Claims

     The court in Bass found that the plaintiff pleaded a non-

conclusory parallel claim. See Bass, 669 F.3d at 509. Bass

asserted that:


          “(1) he received a Shell implant; (2) the FDA had
          previously warned Stryker of bioburden in excess of
          FDA regulations in its final rinse of the Shells; (3)
          after Bass's surgery, Stryker ultimately voluntarily
          recalled those Shells, including the Shell
          specifically used in Bass's implant; (4) Bass suffered
          from a loose Shell due to a lack of bony ingrowth; and
          (5) the lack of bony ingrowth is a known effect of an


                               20
          excess of bioburden and manufacturing residuals on
          Shells.”

Id. at 510. Bass relied on Current Good Manufacturing Practices

(“CGMPs”) in his pleadings. Plaintiffs often do not have access

to specific federal requirements in the PMA prior to filing

suit. See id. at 512. Thus, the Fifth Circuit has held that a

lack of information specific to the device is not fatal so long

as the plaintiff can show a failure by the manufacturer to

conform with CGMPs, information in regard thereto is more

accessible to plaintiffs. Id. A manufacturer could be “liable

even in circumstances where it complied fully with the specific

[processes and specifications] approved by the FDA.” Howard v.

Sulzer Orthopedics, Inc., No. 09-3406, 2010 WL 2545586, at *5

(6th Cir. June 16, 2010).


     In Bass, the plaintiff alleged that the device was

adulterated due to violations of 21 C.F.R. § 820.20(a),

820.20(b)(2) and 820.70(e). See 669 F.3d at 510. A formal

finding or enforcement action by the FDA is not a requisite to a

satisfactory parallel claim. Id. at 509. The relevant facts in

the Bass pleading were allegations that connected the defect in

the manufacture of the specific device to the plaintiff’s

specific injury. The Defendant was made aware of the defect,

that there was bioburden in excess of FDA regulations, and the




                               21
     Plaintiff’s injury is a known effect of that specific

defect.


     As such, we must then compare Knoth’s pleading. Knoth

pleaded:


           (1)   That she received an Orbera gastric balloon, (2)
                 that the FDA issued three warning letters to
                 providers, one that addressed the potential
                 dangers of the Orbera balloon rupturing because
                 of spontaneous hyperinflation, (3) that Knoth
                 suffered from a ruptured gastric balloon, and (4)
                 that her injury, septic shock etc., is a common
                 effect of a ruptured balloon due to bacterial
                 contamination.

As with Bass, the question is whether Knoth pleaded that

Apollo’s failure to abide by the CGMPs resulted in the defect

that injured Knoth. The complaint makes several allegations of

failure to comply with the Federal Food, Drug and Cosmetic Act

(“FCDA”) — each specifically addressing the issue of spontaneous

hyperinflation and the resulting contamination of human blood

and tissue.


     At this stage of the litigation, “discovery is necessary

before the plaintiff can be expected to provide a detailed

statement of the specific bases for her claim.” Bausch, 630 F.3d

at 558. Knoth’s complaint has satisfied the plausibility

standard of notice pleading as set forth in Twombly, “a claim

has facial plausibility when the plaintiff pleads factual



                                 22
content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Twombly, 550 U.S. at 556.


     Apollo relies on Williams v. Ciba Vision Corp., to support

its assertion that Knoth has not sufficiently pleaded a parallel

claim. 100 F.Supp.3d 585 (S.D. Miss. 2015). In Williams, the

Plaintiff alleged that the Defendant “deviated from the

manufacturing process that had been pre-approved by the FDA… and

utilized a ‘modified (buffered tumbling) manufacturing process’

which resulted in a ‘biofilm formation within the lens….’” Id.

at 591. Judge Sul Ozerden dismissed the claim, writing:


          “Plaintiff [Williams] does assert the basic legal
          elements of a parallel claim, that Defendant deviated
          from the pre-approved manufacturing process which in
          turn caused a defect in the lens which in turn caused
          her injury. However, Plaintiff has not stated any
          facts to support the conclusory allegation that the
          alleged ‘buffered tumbling process violated the pre-
          approved manufacturing process or any requirement
          specific to the MemoryLens IOL.”

Id. These facts differ from the case at hand because the court

in Williams was addressing an actual change in the manufacturing

process which the Defendant utilized in making its product. See

id. The Plaintiff’s failure to allege how this new manufacturing

process violated the pre-approval process was fatal to her




                               23
claim. However, in this case, the Court is not considering an

altered manufacturing process.


     This case is more akin to Bass than to Williams. Inasmuch

as the FDA sent three warning letters to health care providers

regarding the possibility of the Apollo balloon spontaneously

hyperinflating, and since Knoth’s injury is consistent with

hyperinflation set forth in the FDA warning. The core difference

between Bass and this claim is that Apollo did not recall the

balloon, whereas Bass recalled its Shells because of the

manufacturing issue. See Bass, 669 F.3d at 509. However, the

manufacturer’s decision to recall a product is not a necessary

prerequisite to the assertion of a parallel claim.


     Therefore, the Court concludes that Plaintiff’s claims for

relief are sufficiently plausible. See Raab, 150 F.Supp.3d 671

at 694(citing Elmore v. Smith & Nephew, Inc., No. 12 C 8347,

2013 WL 1707956, *5 (N.D. Ill. Apr. 19, 2013)). A plaintiff’s

pleading burden must “be commensurate with the amount of

information available to them.” Bausch, 630 F.3d at 561(quoting

In re Medtronic, 623 F.3d at 1212 (Melloy, J., dissenting)).


     In this case, Knoth identified a specific medical device,

the Orbera gastric balloon system, that was manufactured and




                                 24
     produced by the defendant. Knoth sets forth specific

allegations that the Orbera gastric balloon was unreasonably

dangerous and that the defendant was negligent, citing several

violations of the CGMPs. For example, allegations that the

defendant “failed to accurately establish the in vivo life

expectancy of the Orbera gastric balloon system,” “failed to

validate the anticipated wear on both healthy tissue and the

Orbera gastric balloon prior to their release into commercial

distribution,” and “failed to appropriately respond to adverse

incident reports that strongly indicated the Orbera gastric

balloon was Malfunctioning (sic) [as defined in 21 C.F.R.

§803.3], or otherwise not responding to their Design Objective

Intent,” taken as true, suggest a defect in the Orbera balloon

as manufactured. Amend. Compl. ¶ 81(a), (b), & (h) [ECF No. 30].


     Knoth’s allegations about experiencing a balloon rupture

and suffering from septic shock due to foreign contaminants in

her blood stream, plausibly tie the Defendant’s alleged

violations of the CGMPs to the defect in the Orbera gastric

balloon system. This defect could have made the product

unreasonably dangerous, ultimately causing the alleged injuries

suffered by Knoth.


     The Court recognizes that, prior to discovery, it is often

times difficult for a plaintiff to allege specific violations of

                               25
Class III devices which have undergone PMA. This court finds

that the Plaintiff has met her pleading burden. See Bausch, 630

F.3d at 561 (noting that, in order for a plaintiff to plead a

parallel claim with specificity, she would “need access to the

confidential materials in the premarket approval application

setting forth the medical device's specifications. This is

simply not possible without discovery.”); Gelber v. Stryker

Corp., 788 F.Supp.2d 145, 156 (S.D.N.Y. 2011) (“By pleading the

conduct which plaintiffs allege violated the CGMP requirements,

describing evidence of the alleged violation, and directing

[defendants] to the CGMP requirements generally, plaintiffs have

given defendants more than ample notice of the alleged violation

of federal law.”); Tillman v. Smith & Nephew, No. 12 C 4977,

2013 WL 3776973, *5 (N.D. Ill. July 18, 2013)(allegations of

medical complications occurring after implantation, combined

with allegations of numerous CGMP violations, sufficient to

state claim for negligence and strict products liability).


     As to the Defendant’s assertion that Knoth has not provided

sufficient facts to support her manufacturing defect claim, the

Court notes that “the victim of a genuinely defective product…

may not be able to determine without discovery and further

investigation whether the problem is a design problem or a

manufacturing problem. It is common, for example for injured


                               26
plaintiffs to plead both defective manufacture and defective

design and to pursue discovery under both theories.” Bausch 630

F.3d at 560. With Class III medical devices, an “injured patient

cannot gain access to that information without discovery.” Id.


     Inasmuch as this Court has found that Knoth’s allegations

satisfy the pleading requirements under Twombly and Iqbal, we

must next determine whether any of the Plaintiff’s remaining

claims are preempted by §360k.


                  Plaintiff’s Remaining Claims


Counts One & Two: Negligence & Strict Liability – Manufacturing
and/or Design Defect

     Knoth’s claim for Manufacturing Defect can proceed because,

as discussed above, it is premised on violations of the FDA

Regulations and Current Good Manufacturing Practices. As the

Fifth Circuit has held, “manufacturing defect claims may

proceed, because… to the extent they are premised on violations

of FDA regulations, they are parallel claims that are not

preempted.” Bass v. Stryker Corp., 669 F.3d 501, 515 (5th Cir.

2012). The MPLA claims do not impose different or additional

requirements than the FDA regulations. As such, to the extent

that Knoth has plausibly tied federal violations to a state law

cause of action, the claims are parallel and are not preempted.

See Raab, 150 F.Supp.3d at 692–693. Knoth’s manufacturing claim


                                 27
must proceed under the MPLA, as it is the exclusive remedy for

products liability actions. Any claims of negligence or strict

liability are subsumed by the MPLA. Although Knoth’s headings

assert that she is pursuing a manufacturing claim under

negligence or strict liability, she has pleaded a manufacturing

claim as set forth under the MPLA. In her Amended Complaint,

Knoth alleges:


          “Specifically, Plaintiff[] allege[s] that at the time
          the subject components left Defendant’s control, (i)
          one or more were defective because they deviated in a
          material way from the manufacturer’s or designer’s
          specifications, (ii) such defective condition rendered
          them unreasonably dangerous to the user, and (iii)
          such condition proximately caused the damages for
          which recovery is sought herein.”



[ECF No. 30] at p. 21. This is a manufacturing claim as set

forth under the MPLA. See Miss. Code Ann. § 11-1-63.


     To the extent, however, that Knoth is pursuing a claim that

the Orbera system design, as approved by the FDA in the PMA, is

defective, such claim is preempted. See Gomez v. St. Jude

Medical Daig. Div. Inc., 442 F.3d 919, 930 (5th Cir. 2006)(“to

permit a jury to second-guess the [defendant’s] design by

applying the Louisiana statutory standard for unreasonably

dangerous design would risk interference with the federally




                               28
       approved design standards and criteria.”); see also,

Carlson v. Medtronic Inc., No. 3:13-cv-687-WHB-RHW, 2014 WL

11514911, at *4 (S.D. Miss. Aug. 28, 2014)(“[D]esign-related

defect claims whether sounding in strict liability or

negligence, are preempted because the FDA has already assessed

and approved the risks and utility of the existing design of the

[medical device]”).


       The Supreme Court in Medtronic, Inc. v. Lohr, found that

state law negligent design claims are not preempted. See 518

U.S. at 487. However, in Lohr, the medical device at issue did

not go through a strenuous pre-market approval process but

entered the market without further regulatory analysis as a

§510(k) device that is “substantially equivalent” to a pre-

existing device. Id. at 478. Section 510(k)’s process is not

comparable to the pre-market approval process, as it takes an

average of 20 hours to complete the § 510(k) review as compared

to the 1,200 hours to complete pre-market approval. Id. at 478–

479.


        Because Lohr addressed a medical device that was exempt

from pre-market approval, the Court proceeded with the

Plaintiff’s design claim. As the Court wrote, “[t]he 510(k)

process is focused on equivalence, not safety.” Id. at 493.

Multiple Circuits have distinguished this decision, finding that

                                 29
claims of design defects cannot proceed for devices that undergo

pre-market approval. See Caplinger v. Medtronic, Inc., 784 F.3d

1335, 1345 (10th Cir. 2015); Walker v. Medtronic, Inc., 670 F.3d

569, 581 (4th Cir. 2012); Bausch v. Stryker Corp., 630 F.3d 546,

560 (7th Cir. 2010)(“If the problem turns out to be a design

feature that the FDA approved, section 360k will protect the

manufacturer.”); Horn v. Thoratec Corp., 476 F.3d 163, 177–178

(3rd Cir. 2004); Mendes v. Medtronic, Inc., 18 F.3d 13, 18 (1st

Cir. 1994)(writing that design defect claims are preempted if

the device received premarket approval).


Count Three – Negligence – Failure to Warn

     Knoth alleges that Apollo violated the following federal

regulations for her failure to warn claim:


          “Pursuant to 21 C.F.R. § 814.80, Defendant had a duty
          and was required to manufacture, package, store,
          label, distribute, and advertise it in a manner
          consistent with the conditions for approval specified
          by the FDA in the device’s PMA approval order.
          Defendant violated this duty.

          Pursuant to 21 C.F.R. § 814.82 and 814.84, Defendant
          also had a duty and was required to provide all of the
          post-approval reports and information identified by
          the FDA in the device’s approval order including, but
          not limited to, timely submission of informative
          adverse reaction and device defect reports. Defendant
          violated this duty.

          Defendant failed to submit a PMA supplement for review
          and approval by the FDA, in violation of 21 C.F.R. §
          814.39.



                               30
          Defendant sold, distributed and permitted use of its
          devices in violation of the regulations prescribed
          under 21 U.S.C. § 360j(e), 21 U.S.C. § 352(r).

          Defendant violated its duty under 21   U.S.C. § 360i to
          collect data and maintain records of   Orbera® gastric
          balloons that had failed, and report   issues concerning
          the safety and effectiveness of such   devices.”

Amend. Compl. ¶¶ 91, 92, 93, 94, & 95 [ECF No. 30]. Knoth relies

on Hughes v. Boston Scientific Corp., for her assertion that the

failure to warn claim can proceed. See e.g., 631 F.3d 762 (5th

Cir. 2011).


     The court in Hughes made clear that the plaintiff’s state

law products liability claims were expressly preempted. See 631

F.3d at 768–769. “To permit a jury to decide [plaintiff’s]

claims that the information, warnings, and training material the

FDA required and approved through PMA process were inadequate

under state law would displace the FDA’s exclusive role and

expertise in this area and risk imposing inconsistent

obligations on [the defendant].” Gomez, 442 F.3d at 931.

However, the court in Hughes permitted the plaintiff’s failure

to warn claim to proceed under a theory of negligence. As the

court wrote:


           “… the Mississippi duty to provide ‘adequate
           warnings or instructions,’ which is imposed on
           manufacturers pursuant to the products liability
           code, Miss. Code Ann. §§ 11-1-63(a)(i)(2), (c)(i),
           has been construed by Mississippi courts as a duty
           to provide ‘reasonable warnings’ of risks.”


                               31
Id. at 769. “Riegel, Lohr, and Gomez are consistent in holding

that claims for negligent failure to warn or negligent

manufacturing of a device are not preempted, provided that such

claims are premised entirely on violation of the applicable

federal requirements.” Id. at 770.


     As such, Knoth asserts that she is able to bring a similar

failure to warn claim under a theory of negligence. However, the

Fifth Circuit’s decision in Hughes occurred prior the 2014 MPLA

amendments and the Mississippi Supreme Court’s decision in

Elliot. The Fifth Circuit premised its holding in Hughes on the

assumption “that a failure to warn claim may be pursued under

Mississippi law….” Id. at 769. As this court has previously

mentioned, the 2014 amendments and Elliot clarified the scope

and exclusivity of the MPLA. Significantly for this particular

claim, the 2014 amendments included “negligence” as a cause of

action for which the MPLA applies. A “negligence claim alleging

failure to warn… is a claim based upon products liability, and

such a claim must be analyzed under the MPLA.” Elliot, 181 So.3d

at 269.


     Under the MPLA, the defendant can bring a products

liability claim for failure to warn if the “product was

defective because it failed to contain adequate warnings or

instructions.” Miss. Code Ann. §11-1-63(a)(i)(2). Any other

                               32
claim must be dismissed for asserting an independent tort claim

outside of the MPLA’s purview. Here, Knoth does not allege that

the Orbera gastric balloon failed to contain adequate warnings

or instructions – which would be expressly preempted by

§360k(a). Therefore, the MPLA does not include Knoth’s alleged

cause of action for failure to warn, so it must be dismissed for

stating an independent tort claim.


Count Four – Breach of Express Warranty

      Knoth’s breach of express warranty claim is solely based

on Apollo’s false or misleading marketing. Knoth claims that the

marketing materials are false or misleading in violation of 21

U.S.C. §352(q). The Plaintiff alleges the following, resulting

in a breach of express warranty:


          1) The ORBERA® website claims a patient will lose “3
          Times the Weight”;

          2) That the ORBERA® is the #1 Gastric Balloon;

          3) That the procedure is a simple and safe non-
          surgical procedure usually done in 20 minutes;

          4) That Apollo selects only the most qualified
          specialists to perform the ORBERA® weight loss
          procedure;

          5) That ORBERA® press releases compared the risk as
          the same as a colonoscopy;

          6) That the ORBERA® gastric balloon system is the most
          studied intragastric balloon globally with impressive
          weight loss and safety results; and



                               33
          7) That the balloon inserted into the stomach is the
          size of a grapefruit.

EFC 52 at p. 19. Knoth claims that these statements are false

and misleading because the “FDA did not approve” them. EFC 52 at

p. 19–20. An express warranty claim must fail as a matter of law

if it is contrary to the FDA’s approval of the medical device.

See In re Medtronic Inc., 623 F.3d at 1208. However, Knoth does

not allege that Apollo violated an express warranty for any

marketing materials that the FDA approved. Therefore, the

express warranty claim does not obstruct the FDA’s regulation of

the Class III devise, and the claim is not preempted.


     Apollo argues in the alternative, that if the express

warranty claim is not preempted, it should be dismissed for

failure to plead specific facts “regarding the warranty and the

alleged false and/or misleading nature of it.” According to

Apollo, the Plaintiff has not alleged that the marketing

materials are false or misleading for any reason other than the

fact that they were not approved by the FDA. This Court finds

that it is premature to address the breach of express warranty,

an issue which will be considered after discovery or at trial.


Count Nine – Punitive Damages.

     A claim for punitive damages is not a separate cause of

action but is based on the underlying cause of action. See Lewis



                                 34
      v. Intermedics Intraocular, Inc., No. 93-0007, 1993 WL

533976, *9 (E.D. La. Dec. 10, 1993). Therefore, the claim for

punitive damages survives this motion for summary judgment only

insofar as it relates to the plaintiff’s claims that were not

preempted by 21 U.S.C. § 360k(a) or subsumed by the MPLA. See

id.


                            CONCLUSION
      The following claims are subsumed by the MPLA and are

dismissed as being duplicative or because they assert an

independent cause of action: Count Three – Negligence – Failure

to Warn, Count Five – Implied Warranty, Count Six – Unjust

Enrichment, Count Seven – Lack of Informed Consent, and Count

Ten – Negligent Training and Proctoring & Negligent

Certification. Count Eight, asserting that Apollo violated the

Mississippi Deceptive Trade Practice Act, is dismissed inasmuch

as there was no attempt to pursue resolution through an informal

dispute settlement program as required by statute.

      The following claims are not preempted by the federal

Medical Device Amendments of 1976, 21 U.S.C. §360k, and

therefore, shall not be dismissed at this stage of the

litigation: Count Four – Breach of Express Warranty, and Count

Nine – Punitive Damages.




                                35
      Count One – Negligence – Manufacturing and/or Design

Defect and Count Two – Strict Liability – Manufacturing and/or

Design Defect are dismissed in part. The Plaintiff’s design

defect claims are dismissed. The Plaintiff’s manufacturing

defect claims are dismissed to the extent that the claims allege

a duplicative or independent tort under the MPLA. However, Knoth

may proceed with a manufacturing claim to the extent that it is

brought as a violation of the MPLA.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Defendant Apollo’s

Motion to Dismiss is GRANTED in part and DENIED in part.

     SO ORDERED this the 8th day of November, 2019.

                                      _/s/ David Bramlette________
                                      UNITED STATES DISTRICT JUDGE




                               36
